Bell, J.
At common law, judgments rendered by courts in foreign countries are not held to be conclusiverbut to furnish only prima facie evidence. The States of the Union, independently of the constitution of the United States, are, in this respect, held to be foreign to each other, their courts are foreign courts, and the judgments of those courts are foreign judgments. They have the weight of prima facie evidence merely. Thurbur v. Blackburne, 1 N. H. Rep. 242; Robinson v. Prescott, 4 N. H. Rep. 454; Greenl. Ev. §§ 545, 546; 2 Cow. & Hill’s Ph. Ev. 98; Buttrick v. Allen, 8 Mass. Rep. 273.
But by the constitution of the United States, (Art iv, § 1,) it is provided that “ full faith and credit shall be given in each State to the public acts, records and judicial proceedings of every other State,” and that “ Congress may by general laws prescribe the manner in which such acts, records and proceedings shall be proved, and the effect thereof. And by the act of Congress of May 26,1790, it was provided that the records and judicial proceedings of the courts of any State shall be proved or admitted, in any other court within the United States, by the attestation of the clerk, and the seal of the court annexed, if there be a seal, together with a certificate of the judge, chief justice, or presiding magistrate, as the case may be, that the said attestation is in due form. And the said records and judicial proceedings, authenticated as aforesaid, shall have such faith and credit *96given to them in every court within the United States, as they have by law or usage in the courts of the State, from whence the said records are or shall be taken.”
No distinction is made either by the constitution or law of Congress, between courts of record and those which are not such, nor between courts of the highest and most general jurisdiction, and those tribunals whose authority is of the most inferior and limited character. “ All judicial proceedings,” is broad enough to include the judgments of the most inferior and most transient tribunals, and the decisions of the commissioners of an insolvent estate, if they are judgments, must be clearly included.
But to make any judicial proceeding conclusive, without the State where it was had, by force of the law of the United States, there must be such an authentication as is required by that law. Otherwise its effect must be entirely regulated by the principles of the common law.
In the case of Robinson v. Prescott, 4 N. H. Rep. 450, it was decided that these provisions of the law of the United States did not apply to the case of judgments rendered by justices of the peace, because from the nature of the tribunal they do not admit of authentication in the mode prescribed, and, consequently, the judgments of such a court, not coming within the scope of that law, could have no greater force than a foreign judgment at common law, and the merits of the original demand were still open for examination. Mahurin v. Bickford, 6 N. H. Rep. 567; Warren v. Flagg, 2 Pick. 448.
Though decisions have been made, in some of the States, that the conclusive effect of a judgment of another State does not depend upon the mode in which it is authenticated, (see 4 Cow. & Hill’s Ph. Ev. 102, 316, &c.,) yet the law must be regarded as settled otherwise in this State. And this seems to us to be the reasonable view of the question. It was natural that the National Legislature, should be of the opinion that there might be tribunals, in some of *97the States, of such limited powers, that it would be proper to leave their decisions to be dealt with at common law. And the fair construction of the act of Congress seems to us to make precisely that exception. It prescribes a mode of proof which implies that there must be a clerk and a judge, chief justice or presiding magistrate, while it must have been well known that justices of the peace, and many other inferior tribunals have no clerk, and many public boards, exercising judicial powers, have no officer that can, with any propriety, be denominated a judge or presiding magistrate. The omission to provide for cases of these classes, it seems, must have been intentional. And when the act provides that the records and judicial proceedings, authenticated as aforesaid, shall have faith, &c., it evidently designs to omit and leave unprovided for, the proceedings of such courts as did not admit of such authentication.
The defendant here has to maintain that the decision of the commissioners set up in his plea, is of itself of the nature of a judgment, and that it is capable of authentication agreeably to the law of the United States.
Until our attention was turned to this case, we supposed we had a clear idea of these proceedings in the probate courts in relation to claims against the estate. We regarded them as merely preparatory steps in order to a decree, that the assets in the hands of the administrator should be ratably distributed among the creditors of the estate, in proportion to the amount of their respective claims; proceedings merely of an interlocutory character.
It is, as we suppose, a familiar thing in England, to apply to the court of chancery in many cases, to administer the assets of an estate. In such cases that court refers to the master, to inquire and report a list of the creditors and of their claims, and an account of the assets, and upon his report a decree of the court is passed for an equal distribution. 1 Story Eq. Jur. ch. 9, § 530; Bennett’s Ch. Pr. 47; Eq. Draft. 124. Such we supposed the nature of the stat*98ute proceeding in the probate courts. Upon a representation here that the estate is insufficient to pay the debts in full, the court decree the estate to be administered as an insolvent estate. To ascertain who are the creditors, and the amount of their claims, commissioners are appointed to receive and audit the claims, and make a report of them ;ito the court; upon which the balance of the assets being first determined by a settlement of the administration account, a decree of distribution is made among the creditors. The whole affair of the appointment of commissioners is but a means to this end of an equal distribution of the estate. The report of the commissioners, like the report of the master in chancery, is but an interlocutory proceeding; it is not a judgment, nor anything like a judgment. It is a report upon which a decree is to be made by the court. It is like the report of a committee to make partition, not of itself a judgment, but a decision, which derives its effect as a bar, or as conclusive upon the rights of parties wholly from the judgment, that the division of the committee be established.
The only foundation for the idea that the report is a judgment, is the provision for an appeal, as it is called; the idea being that there can be no appeal unless from a judgment. But it is obvious that this so called appeal is not an appeal in the ordinary sense of that term. The word is used with a meaning substantially different. It is, in fact, a mere claim for a trial by jury, and the course of proceedings by filing a declaration, pleading, &c., shows the entire want of resemblance to the ordinary appeal from a judgment. There are other cases where the word appeal is used in this loose sense ; such as appeals from the award of damages by the road commissioners, (Comp. Stat. ch. 140, § 8,) where the appeal is in no sense from a judgment, and the object of the proceeding is, as it is here, to obtain a trial by jury. It is therefore not to be inferred that a report is a judgment, because there is an appeal of this sort.
The peculiarities which exist in Vermont in relation to *99this proceeding would not seem to us to change its nature. It is there the almost uniform mode of settling estates, and no representation of insolvency is required. This seems to be immaterial; the object in view is in no material respect changed; the decree to divide the assets, ratably or in full, is still the object of the proceeding.
The fact that the commissioners are empowered to report balances due the estate, and that the courts there regard such reports as in the nature of judgments, in no respect necessarily changes the nature of the proceedings in relation to claims against the estate. These are reported to form the basis of the decree of distribution, but there is nothing to be done in that court with the report of claims found in favor of the estate, unless it be merely to accept the report. Such an acceptance, the court, in Hodges v. Thatcher, 23 Vt. (8 Wash.) 455, seem to regard as essential, and we should judge by analogy, that this acceptance by the court of probate is the judgment which gives its force to the report, but it is not necessary to consider this point. The effect of these suggestions, if we are right in them, would be, that the only judgment rendered in proceedings of this character is the decree of distribution by the court of probate. Such a decree would be, from its nature, confined to' the assets found in the hands of the administrator, and j could have no force or application to estates found elsewhere. »
If, however, we were to assume that the decree which establishes the report of the commissioners is the decree of acceptance, as in the case of reports in favor of the estate, it would not change the result in this case, since in that case it would be'the decree, and not the report of the commissioners, which would constitute the judgment. In the argument of the defendant’s counsel, we understand the point contended for is, not that the decision of the commissioners is alone a judgment capable of authentication in conformity to the statute of the United States, but that the decision *100and report of the commissioners, and the decree of the probate court thereon, constitute, in Vermont, a judgment of a court of record capable of being duly authenticated, &e.
This, however, is not the case made by the plea. The laws of other States are facts to be averred and proved. Courts here do not ex officio take notice of them, and consequently, when they are stated in pleading by one party, and they are not denied, but are admitted to be as they are stated by a demurrer, the court examine no further. From the statement of the law of Vermont, as made in the plea, it appears that the commissioners act under oath, and are authorized to administer oaths to parties and witnesses, when the same shall be required or proper, in the investigation and trial of questions before them. They are to try and decide upon all claims which by law survive against or in favor of executors and administrators, &c., and at the close of the time allowed them, they are to report to the probate court their doings, and a list of all claims presented or exhibited in off-set, stating how much was allowed and how much disallowed, together with the final balance, &e. Appeals are allowed in certain cases, including those like the present, from the decision and report of the commissioners, and it is averred that by the Vermont law, a judgment or decision of such commissioners is, unless appealed from, a final judgment, and conclusive of the rights of the parties, and that by the proceedings set forth in the plea, the claim of the plaintiff was finally barred in the State of Vermont.
From some of the allegations of the plea we should perhaps be warranted in entertaining a doubt whether the law of Vermont is quite fully stated. It is alleged, after stating the report of the commissioners, disallowing the claim of the plaintiff, that “ said report was by said court duly accepted and ordered to be recorded, all which by th'e records now remaining in said court fully appears,” &c. What is the effect of the acceptance here spoken of by the laws of *101Vermont, or whether it has any effect, does not appear by any allegation of the plea.
In our courts, reports are made by masters in chancery, auditors, referees, commissioners, and committees of various kinds, which have few if any of the qualities of judgments, and constitute, like the verdicts of juries, merely the bases of judgments rendered by the courts by whom such committees were appointed, or by whom the cases were referred to them. In all such cases the judgment, if pleaded, is alleged as the judgment of the court to which the report is made.
It seems to be considered in some of the Vermont decisions, to which we are referred, that the allowance or disallowance of claims against estates must be regarded as the judgment of the commissioners, because the probate courts have nothing to do with the decisions of the commissioners in regard to particular claims. That, it is considered, rests exclusively with the commissioners, and their decision is final, unless appealed from. But it is true here in all the cases to which reference is made, or nearly all, that the court to which a report is made has nothing to do with the decision of the matter referred, except to consider whether the referees or committees have performed their duty in conformity with the rules of law. They do not re-try the matters referred to others, nor re-examine into the merits of the decisions, and yet in each case the report, like a verdict, is an interlocutory matter, and binding upon nobody, until a judgment is rendered upon it by the court to which it is returned. Such seems to us to be the result to which the supreme court of Vermont arrive in the case of Hodges v. Thatcher, before cited ; where it is said that the fact that in some of these cases, of boards of triers, appointed by different courts, the decision of the board is final, and in others it is more or less subject to the revision of the court to which it is to be returned, and by which it is to be accepted and recorded, makes no difference in regard to the necessity of having the *102report in ail cases accepted and recorded by the court to which it is returned.
No question need be made upon the point made in the argument, that a judgment of a court of probate, assuming it to be a tribunal like our own, whether upon the report of commissioners or upon any other subject which appears to be within their jurisdiction, is a judicial proceeding capable of authentication, and consequently as conclusive elsewhere as in that State, upon the rights of parties to it, as a res judicata. But in the plea, from which alone we are to derive our knowledge of the law of Vermont, it is stated that by that law a judgment or decision of commissioners, &c., is, unless appealed from, &c., a final judgment, and conclusive of the rights of the parties, without any reference to any action whatever of the probate court; and it is not alleged that by that law the court of probate has any jurisdiction whatever to make any order in relation to the report, not even to file it and place it among their records, and we must therefore take it that by the law of that State, all which it is alleged was done in and by the probate court was without authority of law, and consequently superfluous and idle. The judgment of the commissioners standing alone cannot be authenticated; and if such a decision has found its way into the probate court, however properly, an authentication of the probate record is not an authentication of the commissioners’ proceedings, such as the statute requires.
In the case of Goodall v. Marshall, 14 N. H. Rep. 161, it was decided by this court that where a party, being a citizen of this State, presented a claim to the commissioners of an insolvent estate in Vermont, where the intestate resided, and the administrator having appealed from the commissioners’ decree allowing the same, the case was tried on its merits, and judgment finally rendered in the supreme court of that State in favor of the administrator, that judgment constitutes a good defence [for another administrator appointed in this State,] to the same claim by the same party, and an *103ancillary administrator here may plead such judgment in bar of its allowance. In delivering the opinion of the court, the learned chief justice incidentally remarked : Perhaps had there been no further proceedings than the presentation of the claim to the commissioner in Vermont, and its disallowance by him, those facts would not have constituted a bar to its allowance here; but even that might well be doubted, and should the question arise, it will require consideration. The judgment of an inferior tribunal having jurisdiction of the controversy, acquiesced in by the losing party even negatively, as by not claiming an appeal, review or the like, is in general certainly conclusive.”
We have not thought it necessary to express any opinion upon the question thus left undecided in this case, because the plea fails entirely to state the facts necessary to bring the case within this decision, if the judgment of the commissioners were held as conclusive as that of the supreme court. It is not to be assumed that the judgment of any tribunal, even in a case where it has jurisdiction, is, of course, conclusive. To have that effect, they must be decisions upon the merits. King v. Chase, 15 N. H. Rep. 1. A judgment upon a nonsuit, or upon points of pleading, or the course of proceeding, is conclusive only in that case, and as to that point. Demeritt v. Lyford, 7 Foster’s Rep. 541. The doctrine of the case of Goodall v. Marshall goes no farther than that if it appears that the ease was tried upon the merits, that is, as we suppose, upon points which affect the validity of the claim everywhere, in this jurisdiction, as well as in the State where the trial occurred, it may be pleaded in bar. That is not alleged to be the case in this instance. All that is stated is, that “ said Asa Taylor presented for examination and allowance a claim against the estate of the said Abel Barron for the sum of $3,503,” averred to be the same claim as that declared upon here, “ which claim was then and there wholly disallowed by said commissioners.” It is not stated on what ground the claim was disallowed. It *104does not appear that it was tried or decided upon its merits, or that it was tried at all. For ought that appears, the dis-allowance may have been upon a want of prosecution in the nature of a nonsuit, in which case a judgment between the same parties at common law would not be conclusive. Holton v. Gleason, 6 Foster’s Rep. 501. Or it might have been upon some peculiar rule of the law of Vermont. To make the plea effectual as a bar, it must appear that there has been an adjudication sustaining a defence to the claim, which is in its nature equally a defence here. That is not alleged in this plea.
It is objected specially, that two pleas, puis darrein continuance, cannot be filed, but the point is not insisted upon in argument, and we do not discover any foundation for the position. Several pleas in bar of matters arising since the continuance, may well be pleaded together.

Judgment on demurrer for the plaintiff.